 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGeneral Split Corporation and Leather WorkersUnion, Local No. 47, United Food and Commer-cial Workers, AFL-CIO-CLC. Case 30-CA-912122 June 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSUpon a charge filed by the Union 20 February1986, the General Counsel of the National LaborRelations Board issued a complaint 26 March 1986against the Respondent, alleging that it has violatedSection 8(a)(5) and (1) and Section 8(d) of the Actby failing and refusing to provide contractuallymandated severance pay to approximately 175 ofits employees. The Respondent filed an answer, ad-mitting in part and denying in part the allegationsin the complaint, submitting affirmative defenses,and requesting that the complaint be dismissed.The complaint alleges, and the Respondentadmits, that in approximately March 1985, the Re-spondent began to transfer its operations from Mil-waukee to Sheboygan, Wisconsin. In early Decem-ber the transfer was completed. The most recentcollective-bargaining agreement between the Re-spondent and the Union, effective 1 April 1985 to31 March 1988, provides for severance pay for em-ployees who elect not to transfer to Sheboygan orwho transfer to Sheboygan but quit their employ-ment within 4 weeks after their first day of em-ployment at Sheboygan. The agreement providesthat the severance payments be made 4 weeks afterthe last employee from Milwaukee has exercisedhis right to transfer to Sheboygan. This occurred inearly December 1985. Approximately 175 employ-ees are entitled to severance pay under the provi-sions in the collective-bargaining agreement.Since early January 1986 the Union has request-ed the Respondent to furnish the employees theircontractual severance pay, but since early January1986 the Respondent has failed and refused to pay.In its answer the Respondent admits the aboveallegations, but denies that this conduct constitutesan unlawful refusal to bargain in good faith. TheRespondent admits that it owes the debt but sub-mits that the reason for its failure to pay is solelyits present fmancial inability to do so. The Re-spondent argues that the Board lacks jurisdiction toact as a collection agency for the payment ofmoneys where there has not been a failure to bar-gain in good faith.On 8 September 1986 the General Counsel filedwith the Board a Motion for Summary Judgment,asserting that the Respondent's answer raises nogenuine issues of fact which require an evidentiaryhearing, and requesting that the Board issue a De-cision and Order finding the allegations in the com-plaint to be true and issuing an appropriate remedi-al Order. Thereafter, on 10 September 1986 theBoard issued an order transferring proceeding tothe Board and Notice to Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. The Respondent filed a re-sponse.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on the Motion for Summary JudgmentThe Respondent's admissions establish that theUnion was certified as the exclusive collective-bar-gaining representative of the Respondent's produc-tion, maintenance, and shipping employees; that theRespondent was obligated under the terms of itscollective-bargaining agreement with the Union tomake severance payments to approximately 175employees; and the Respondent failed and refusedto pay the severance pay.It is well established that Section 8(aX5) and (1)and Section 8(d) of the Act prohibit an employerwho is a party to an existing collective-bargainingagreement from modifying the terms and condi-tions of employment established by that agreementwithout obtaining the consent of the union.1 Here,the Respondent has admitted that it unilaterallyfailed and refused to make the contractually re-quired severance payments. Accordingly, the Re-spondent has admitted all the facts material to aresolution of the unfair labor practice issues raisedby the complaint. The Respondent's claim that it isfinancially unable to make the required paymentsdoes not constitute an adequate defense to an alle-gation that an employer has violated Section8(a)(5) and (1) and Section 8(d) of the Act by 'fail-ing to abide by provisions of a collective-bargain-ing agreement. See International Distribution Cen-ters, 281 NLRB 742 (1986).2 Because there are no1 E.g., Nestle Co., 251 NLRB 1023 (1980); Pere Marquette Park Lodge,237 NLRB 855, 861 (1978).2 In contending that the complaint should be dismissed, our dissentingcolleague argues, as he did in his partial dissent in Hiysota Fuel Co., 280NLRB 763 (1986), that, so long as an employer acknowledges its contrac-tual obligation, financial problems "beyond the employer's control"should "excuse actions that represent only a delinquency or temporaryfailure to make timely payments." The dissent's unwillingness to find anunlawful refusal to bargam thus rests on the employer's intent eventuallyto meet its contractual obligation.Whatever might be the proper rule regarding a single delayed paymentin a series of periodic obligations, we cannot agree that financial difficul-ties should constitute a defense to an 8(a)(5) allegation when the employ-er fails to perform the obligation that constitutes its sole final agreementwith respect to employees who will not be continuing in its employ andContinued284 NLRB No. 49 GENERAL SPLIT CORP.419material facts in dispute, we grant the GeneralCounsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Respondent, a Wisconsin corporation withoffices and places of business in Sheboygan andMilwaukee, Wisconsin, is engaged in the manufac-ture of leather products. During the past calendaryear, a representative period, the Respondent hassold and shipped goods valued in excess of $50,000from its Milwaukee and Sheboygan, Wisconsin fa-cilities directly to points located outside the Stateof Wisconsin. We find that the Respondent is anemployer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act and thatthe Union is a labor organization within the mean-ing of Section 2(5) of the Act.IL THE UNFAIR LABOR PRACTICESA. The UnitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production, maintenance and shipping de-partment employees, but excluding office andplant clerical employees, truckdrivers, guardsand supervisors as defined in the Act.B. The Collective-Bargaining AgreementAbout 1 December 1964 the Union was certifiedunder Section 9(a) of the Act as the exclusive col-lective-bargaining representative of the employeesin the unit described above, and since that date, theUnion has been recognized as such by the Re-spondent. Such recognition has been embodied insuccessive collective-bargaining agreements,. themost recent of which is effective by its terms forthe period 1 April 1985 to 31 March 1988, inclu-sive.merely promises that at some unspecified time it will live up to its agree-ment. We note that in excusing only a "temporary" failure to make theseverance payments, the dissent implicitly agrees that a delay can ripeninto a repudiation, whatever promises the employer might make. We areuncertain what standard our colleague would apply in determining whena cause of action for repudiation of this one-time obligation wouldaccrue, and we think that charging parties would also find it difficultknowing how long to wait before filing a charge without risking dismis-sal on the grounds that the 10(b) limitation penod had already expired.We therefore believe that the better course is to treat the financial inabil-ity defense here exactly as we do in cases in which an employer payslower-than-contract wages out of financial necessity. See, e.g., NLRB v.Manley Truck Line, 779 F.2d 1327 (7th Cir. 1985) (unilateral imposition ofa wage "deferral" plan).C. The Refusal to BargainSince early January 1986 the Respondent hasfailed and refused to provide contractually mandat-ed severance pay to approximately 175 bargainingunit employees. Accordingly, we find that the Re-spondent has failed and refused to bargain collec-tively and in good faith with the Union as the ex-clusive collective-bargaining representative of itsunit employees and has violated Section 8(a)(5) and(1) and Section 8(d) of the Act.CONCLUSIONS OF LAWBy failing and refusing to provide contractuallyrequired severance pay to approximately 175 unitemployees, the Respondent has engaged in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1), Section 8(d),and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) and Section 8(d) of the Act, weshall order it to cease and desist and to take certainaffirmative action designed to effectuate the poli-cies of the Act. Accordingly, we shall order theRespondent to make all contractually required sev-erance payments to unit employees, with interest tobe computed in the manner prescribed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987).3ORDERThe National Labor Relations Board orders thatthe Respondent, General Split Corporation, She-boygan and Milwaukee, Wisconsin, its officers,agents, successors, and assigns, shall1. Cease and desist from(a)Refusing to bargain collectively with theUnion as the exclusive collective-bargaining repre-sentative of bargaining unit employees by failingand refusing to make contractually required sever-ance payments to unit employees.(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.3 The General Counsel seeks a visitatonal clause authorizing theBoard, for compliance purposes, to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure subject to the supervisionof the United States court of appeals enforcing this Order. Under the cir-cumstances of this case, we find it unnecessary to include such a clause.Accordingly, we deny the General Counsel's request. 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a)Make all contractually required severancepayments to unit employees, with interest.(b)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of severance pay due under the terms ofthis Order.(c)Post at its facilities in Sheboygan and Mil-waukee, Wisconsin, copies of the attached noticemarked "Appendix."4 Copies of the notice, onforms provided by the Regional Director forRegion 30, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER JOHANSEN, dissenting.At issue before the Board is whether the Re-spondent violated Section 8(a)(5) and (1) and Sec-tion 8(d) of the Act by its failure, since early Janu-ary 1986, to make contractually required severancepayments to unit employees. The majority fmdsthat the Respondent's conduct violated the Act. Idisagree.Generally, an employer's unilateral change ofemployees' terms and conditions of employmentduring the course of a collective-bargaining rela-tionship is deemed to be an unlawful refusal to bar-gain. Thus, an employer acts in derogation of itsbargaining obligation under Section 8(d) of the Actwhen, during the effective period of a contract towhich it is bound, it unilaterally changes or other-wise repudiates terms and conditions of employ-ment contained in the collective-bargaining agree-ment. See, e.g., C & S Industries, 158 NLRB 454(1966). However, the Board must recognize thatthere are limited circumstances in which an em-ployer's unilateral actions, while changing the em-4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe Umted States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."ployee's terms and conditions of employment, aremandated by factors beyond an employer's control.Under such circumstances, an employer's conductshould not be found to be an unfair labor practice.In circumstances in which an employer has not re-pudiated its contractual obligations but has beenforced to fail to observe temporarily certain con-tractual provisions, an employer has not unlawfullyrefused to bargain, but has, at most, breached itscontract.Contrary to the majority, I believe that the Re-spondent's failure to make severance paymentscannot fairly be characterized as a repudiation ofits contractual obligations.' As I stated in my par-tial dissent in Hiysota Fuel Co., 280 NLRB 763(1986), repudiation implies that a party has totallyabrogated, disowned, or rejected certain obliga-tions. Here, to the contrary, the Respondent hasconsistently acknowledged that it owes the sever-ance pay to the employees. It alleges, however,and the General Counsel does not dispute, that theonly reason for its failure to pay its obligation is itspresent financial inability to pay.Although the Board has held that economic ne-cessity is not a defense to the unilateral repudiationof the monetary provisions of a collective-bargain-ing agreement,2 my position here does not conflictwith this precedent. Although economic necessitydoes not justify repudiation, I believe that it shouldexcuse actions that represent only a delinquency ortemporary failure to make timely payments. Suchactions should not be considered unlawful refusalsto bargain.When an employer's actions are temporary innature, necessitated by forces such as fmancialproblems beyond the employer's control, do notprecipitate a strike, and the employer continues toacknowledge its contractual obligations, the em-ployer has not undermined or obstructed bargain-ing. Here, the Respondent's conduct has not under-mined or obstructed the bargaining relationship.Congress intended that not every contract viola-tion is also an unfair labor practice. If the Board isto give meaning to this Congressional intent, itmust decline to find unfair labor practices in casessuch as this. Because I believe that the Respond-ent's failure to make severance payments constitut-ed no more than a breach of contract, I would dis-miss the complaint.1 The complaint does not specifically allege that the Respondent repu-diated its collective-bargaining agreement.2 See, e g., Morelli Construction Co., 240 NLRB 1190 (1979), GENERAL SPLIT CORP.421APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with the Unionas the exclusive collective-bargaining representativeof our bargaining unit employees by failing and re-fusing to make contractually required severancepayments to unit employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make all contractually required sever-ance payments to our unit employees, with interest.GENERAL SPLIT CORPORATION 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTHIS PAGE LEFT BLANKINTENTIONALLY.